Title: Motion Made at a Meeting of the Society of the Cincinnati, [4 July 1804]
From: Society of the Cincinnati,Hamilton, Alexander
To: 



[New York, July 4, 1804]

On the 4th of July, on motion of Hamilton, the Committee were directed, in case of a favorable report upon claims for admission as a member of right (except where there may have been a previous admission in another State Society), to report specifically the ground upon which they conceive the original right of the applicant to stand, and the reason which may have prevented an earlier application for admission if any delay has been.
